Sykes, J.,
delivered the opiniQn of the court.
Appellant filed its bill in the chancery court of Adams -county, praying that a lien be fixed upon funds in the ’hands of the receiver of the First Natchez Bank for the amounts herein below set out, and that said receiver be required to pay these amounts out of any funds in his hands as receiver. The facts alleged, in the bill'are, in •substance, as follows: During the month of October, 1913, Antrim & Co. of Cairo, 111., shipped a car of grain to the firm of B,. Veiner, of Natchez, Miss. Draft for five hundred and seventy-four dollars and twenty-five cents against consignee in payment for same was attached to the bill of lading, and draft and bill of lading, were sent by the appellant bank to the First Natchez Bank for collection. Said draft was paid to the First Natchez Bank when presented. On October 2.7, 1913, the First Natchez Bank sent a draft to appellant bank for the said sum, ■drawn upon the American National Bank of St. Louis, *665Mo. This draft was duly presented for payment.by appellant, bnt was protested for nonpayment because the-First Natchez Bank was placed in the hands of a receiver on October 29, 1913. Shortly after this shipment, and also in October of the same year, the same firm shipped to Postelthwaite & Stewart, of Natchez, Miss., a car of grain. A draft for four hundred and thirty-three dollars,, the purchase price, with bill of lading attached, was drawii on consignees and placed in the hands of appellant bank for collection and sent by appellant to the First- Natchez. Bank. This draft was presented by the First Natchez Bank on the 27th or 28th of October and paid by the consignee. No draft for this amount was forwarded by the First Natchez Bank to the appellant bank. On October 29, 1913, said First Natchez Bank went into the hands of a receiver, having in its hands at that time fifteen thous- and dollars, more or less, in cash. A demurrer was in.terposed to the bill of complaint and sustained, from which action of the chancellor this appeal is prosecuted.
It is the contention of the appellant that the amounts collected as above set forth were trust funds which increased the asáets of the bank to that extent, and that a lien should be -fixed on said assets in the hands of the receiver for said amount; that this is true both under the common law and under section 4852, Code 1906, which, is as follows:
“A bank or other person collecting a draft with a bill of lading attached, shall retain the money so collected for the space of ninety-six hours after the delivery of the-bill of lading.”
The above section of the Code, however, in no way alters-or changes the common-law rule. This section was enacted for the purpose of having the collecting bank remain the debtor of the consignor or its assignee for a sufficient length, of time, during which the consignee could examine his purchase and bring suit, if necessary, at his domicile by attachment and garnishment of the funds in the hands of the collecting bank. But the relation of *666debtor and creditor between a consignor or his assignee and the collecting bank exists under this statute just as under the comm dm law. We adhere to .the ruling announced by this court in the case of Billingsley v. Bollock, 69 Miss. 759, 13 So. 828, 30 Am. St. Rep. 585, wherein the court says:
“We are well pleased with these decisions, and reaffirm the obvious principle supporting them, but are unwilling to establish the proposition that a correspondent of a bank, whose claim it has collected and failed to pay over, has an equitable lien on all the assets of the bank, securing precedence over all other creditors of the bank.”- - The appellant in this case has no lien whatever on any moneys or assets. in the hands of the receiver, but is simply a.general creditor of the defunct bank and should be treated as such.

'Affirmed.